Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (12) PITNEY BOWES INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (1) Three Months Ended March 31, 2006 Income from continuing operations before income taxes and minority interest $ $ Add: Interest expense Portion of rents representative of the interest factor Amortization of capitalized interest Minority interest, excluding taxes, in the income of subsidiary with fixed charges Income as adjusted $ $ Fixed charges: Interest expense $ $ Portion of rents representative of the interest factor Minority interest, excluding taxes, in the income of subsidiary with fixed charges Total fixed charges $ $ Ratio of earnings to fixed charges The computation of the ratio of earnings to fixed charges has been computed by dividing income from continuing operations before income taxes and minority interest as adjusted by fixed charges. Included in fixed charges is one-third of rental expense as the representative portion of interest.
